Exhibit 10.1

EXECUTION VERSION

 

GOLDMAN SACHS BANK USA

GOLDMAN SACHS LENDING PARTNERS LLC

200 West Street

New York, New York 10282-2198

PERSONAL AND CONFIDENTIAL

May 29, 2016

Great Plains Energy Incorporated

1200 Main Street

Kansas City, Missouri 64105

 

Attention:   Kevin Bryant, Senior Vice President – Finance and Strategy   and
Chief Financial Officer

Project Wizard

$8.017 Billion Senior Unsecured Bridge Facility

Commitment Letter

Ladies and Gentlemen:

You have advised Goldman Sachs Bank USA (“Goldman Sachs”) and Goldman Sachs
Lending Partners LLC (“GS Lending Partners” and, together with Goldman Sachs and
each Lender (as defined below) that becomes a party hereto in accordance with
Section 3 hereof, collectively, the “Commitment Parties,” “we” or “us”), that
Great Plains Energy Incorporated (the “Company” or “you”), intends to acquire
(the “Acquisition”) all of the equity interests of a company previously
identified to us and codenamed Sky (the “Target”) pursuant to an Agreement and
Plan of Merger to be entered into by and among the Company, a wholly-owned
domestic subsidiary of the Company and the Target (the “Acquisition Agreement”)
and to consummate certain transactions described therein and in this Commitment
Letter, in each case on the terms and subject to the conditions set forth in
this Commitment Letter and Exhibits A and B (collectively, the “Commitment
Letter”).

You have also advised us that the total cost of the Acquisition (and related
fees, commissions and expenses (collectively, “Transactions Costs”)) will be
provided by a combination of (a) cash on the balance sheet, (b) the issuance by
you of a combination of equity securities, equity-linked securities and
unsecured debt securities (the foregoing, collectively, the “Securities”),
and/or (c) to the extent that the Securities are not issued on or prior to the
closing of the Acquisition, up to $8.017 billion of borrowings under a senior
unsecured 364-day term loan facility (the “Bridge Facility”) comprised of (i) a
$7.517 billion tranche (“Tranche 1”) which Tranche 1 may be borrowed in lieu of
the Securities and (ii) a $500.0 million tranche (“Tranche 2” and, each of
Tranche 1 and Tranche 2, a “Tranche”) which Tranche 2 may be borrowed for the
working capital purposes of the Company (other than consummation of the
Acquisition), in each case having the terms set forth in Exhibit A.

In addition, you have advised us that you intend to amend (the “Amendment”) the
Existing Revolving Credit Agreement (as defined in Exhibit A), which Amendment
shall result in the Borrower having a Capitalization Covenant (as defined in
Exhibit A) which, for a period of 364 days following the Closing Date, shall be
consistent with the Capitalization Covenant set forth in Exhibit A under the
Section titled “Financial Covenant” and thereafter shall revert to such covenant
as set forth in the Existing Revolving Credit Agreement as of the date hereof.

 

1



--------------------------------------------------------------------------------

The Acquisition, the Bridge Facility, the Amendment and the transactions
contemplated by or related to the foregoing are collectively referred to as the
“Transactions”. No other financing will be required for the Transactions.

 

1. Commitments and Agency Roles

You hereby appoint Goldman Sachs to act, and Goldman Sachs hereby agrees to act,
as sole and exclusive administrative agent (in such capacity, the
“Administrative Agent”) for the Bridge Facility. You hereby appoint Goldman
Sachs to act, and Goldman Sachs hereby agrees to act, as sole lead arranger and
sole bookrunner (in such capacities, the “Arranger”) for the Amendment and the
Bridge Facility. You agree that no other titles will be awarded and no
compensation will be paid (other than as expressly contemplated by this
Commitment Letter and the Fee Letter) in connection with the Bridge Facility
unless you and we shall so agree. The Arranger and the Administrative Agent will
have the rights and authority customarily given to financial institutions in
such roles. Goldman Sachs is pleased to advise you of its commitment to provide
to the Company, severally and not jointly, $3.25 billion of Tranche 1 of the
Bridge Facility and GS Lending Partners is pleased to advise you of its
commitment to provide to the Company, severally and not jointly, (i) $4.267
billion of Tranche 1 of the Bridge Facility and (ii) 100% of the aggregate
principal amount of Tranche 2 of the Bridge Facility, in each case, on the terms
and subject to the conditions set forth in this Commitment Letter and the Fee
Letter referred to below; provided, that any event occurring after the date
hereof and prior to the Closing Date (as defined in Exhibit A) that would result
in a mandatory prepayment or commitment reduction with respect to Tranche 1, or
a commitment termination with respect to Tranche 2, of the Bridge Facility as
set forth in Exhibit A under the Section titled “Mandatory Prepayments and
Commitment Reductions” shall reduce on a pro rata basis (or be allocated between
any affiliated Commitment Parties as they may otherwise determine) or (in the
case of Tranche 2) terminate, each Commitment Party’s aggregate commitment with
respect to such Tranche of the Bridge Facility under this Commitment Letter on a
dollar-for-dollar basis.

The Arranger is also pleased to agree to use commercially reasonable efforts to
solicit the consent of the “Required Lenders” (under and as defined in the
Existing Revolving Credit Agreement) to the Amendment.

Our fees for services related to the Amendment and the Bridge Facility are set
forth in a separate fee letter (the “Fee Letter”) between you and us entered
into on the date hereof. As consideration for the execution and delivery of this
Commitment Letter by us, you agree to pay the fees and expenses set forth in the
Fee Letter as and when payable in accordance with the terms hereof and thereof.

 

2. Conditions Precedent

Our commitments hereunder and our agreements to perform the services described
herein are subject only to the satisfaction or waiver of the conditions set
forth in Exhibit B.

Notwithstanding anything to the contrary contained in this Commitment Letter,
the Fee Letter, the Loan Documents (as defined below) or any other letter
agreement between you and us concerning the financing of the Transactions to the
contrary, (i) the only representations and warranties the accuracy of which will
be a condition to the availability of the Bridge Facility on the Closing Date
will be (a) the representations made by or with respect to the Target in the
Acquisition Agreement that are material to the interests of the Lenders (but
only to the extent that the breach of such representations would permit you or
your applicable subsidiary to terminate your obligations under the Acquisition
Agreement or to decline to close

 

2



--------------------------------------------------------------------------------

the Acquisition as a result of a breach of such representations in the
Acquisition Agreement) (the “Target Representations”) and (b) the Specified
Representations (as defined below) and (ii) the terms of the Loan Documents
shall be in a form such that they do not impair the availability of the Bridge
Facility on the Closing Date if the conditions set forth herein are satisfied.
For purposes hereof, “Specified Representations” means the representations and
warranties of the Company referred to in Exhibit A relating to corporate
existence of the Company, corporate power and authority to enter into the Loan
Documents; due authorization, execution and delivery and enforceability of the
Loan Documents; no conflicts of the Loan Documents with (i) the Company’s
organizational documents, (ii) any applicable law or governmental order in any
material respect or (iii) any indenture, instrument or agreement for committed
or funded indebtedness of the Company in excess of $100.0 million; Investment
Company Act; margin stock; solvency (to be defined in a manner consistent with
the solvency definition set forth in Annex I to Exhibit B); Patriot Act; OFAC;
FCPA; other anti-terrorism laws; and anti-money laundering laws. There shall be
no conditions to closing and funding the Bridge Facility other than those set
forth in Exhibit B.

 

3. Syndication

The Arranger intends promptly after the date hereof, and reserves the right, to
seek the required consent to the Amendment and to syndicate the Bridge Facility
to the Lenders (as such term is defined in Exhibit A), which syndication may
occur in one or more stages. The Arranger will lead the syndication in
consultation with you, including determining the timing of all offers to
prospective Lenders, any title of agent or similar designations or roles awarded
to any Lender and the acceptance of commitments, the amounts offered and the
compensation provided to each Lender from the amounts to be paid to the Arranger
pursuant to the terms of this Commitment Letter and the Fee Letter, and will, in
consultation with you and on terms consistent with this Commitment Letter and
the Fee Letter, determine the final commitment allocations. Each of Goldman
Sachs’ and GS Lending Partner’s commitments hereunder with respect to each
Tranche of the Bridge Facility shall be reduced within such Tranche on a pro
rata basis (or allocated between them as they may otherwise determined;
provided, that such allocation shall not change the combined commitment
reduction required under the terms hereof with respect to such affiliated
Commitment Parties) dollar for dollar basis as and when commitments for such
Tranche of the Bridge Facility are received from Lenders to the extent that each
such Lender becomes (i) party to this Commitment Letter as an additional
“Commitment Party” pursuant to a joinder agreement or other documentation
reasonably satisfactory to the Arranger and you (each a “Joinder Agreement”) or
(ii) party to the Bridge Loan Agreement (as defined below) as a “Lender”
thereunder. With respect to any syndication, assignment or participation other
than through a Lender becoming party to this Commitment Letter or the Bridge
Loan Agreement as set forth in the preceding sentence, each of Goldman Sachs and
GS Lending Partners shall not be relieved, released or novated from its
commitments hereunder until the funding on the Closing Date has occurred. The
Company agrees to use commercially reasonable efforts to ensure that the
Arranger’s syndication efforts benefit from the existing lending and investment
banking relationships of the Company. To facilitate an orderly and successful
syndication of the Bridge Facility, you agree that, until the earliest of (a)
the termination by the Arranger of syndication of the Bridge Facility, (b)
60 days following the Closing Date and (c) the date a “successful syndication”
of the Bridge Facility (as defined in the Fee Letter) is achieved (the
“Syndication Date”), you will not, and agree to use commercially reasonable
efforts (to the extent not in contravention of the Acquisition Agreement) to
ensure that the Target will not, syndicate or issue, attempt to syndicate or
issue, or announce or authorize the announcement of the syndication or issuance
of, any competing debt facility or debt or equity security of the Target or the
Company or any of their respective subsidiaries, including any renewal or
refinancing of any existing debt facility or debt security (other than (i)
existing ordinary course bilateral working capital facilities, (ii) commercial
paper issuance, letters of credit and swap agreements, (iii) the Bridge
Facility, (iv) the Securities, (v) the Amendment and any other extensions,
refinancings and renewals of existing indebtedness that is scheduled to mature
while any commitments or loans with respect to the

 

3



--------------------------------------------------------------------------------

Bridge Facility may be outstanding (provided that any such extension,
refinancing or renewal shall not increase the aggregate commitments or principal
amount thereof and the Arranger shall act as the “lead left” arranger with
respect to any indebtedness of the Company, but not its subsidiaries), (vi)
accounts receivables facilities, (vii) purchase money and asset financing
incurred in the ordinary course of business; (viii) trade and customer related
financing in the ordinary course of business and (ix) debt issuances, extensions
and amendments by the Target and its subsidiaries prior to the Closing Date
permitted under the Acquisition Agreement), in each case without the prior
written consent of the Arranger (not to be unreasonably withheld or delayed), in
each case if the announcement, syndication or issuance of such facilities or
securities would reasonably be expected to interfere with the syndication of the
Bridge Facility as reasonably determined by the Arranger.

Until the Syndication Date, you agree to, and agree to use commercially
reasonable efforts to cause the Target to assist, but in all instances subject
to, and not in contravention of, the terms of the Acquisition Agreement, the
Arranger in achieving a syndication of the Bridge Facility that is reasonably
satisfactory to the Arranger and you, including providing, upon reasonable
request by the Arranger, information customary for transactions of this type
reasonably deemed necessary by the Arranger to complete such syndication,
including using your commercially reasonable efforts in: (i) assisting in the
preparation of a customary information memorandum (the “Information
Memorandum”), a customary lender presentation (the “Lender Presentation”) and
other customary presentation materials (collectively, the “Facility Marketing
Materials”) reasonably acceptable in form and content to the Arranger and you
regarding the business, operations, financial projections and prospects of the
Company and the Target (including the financial information and projections
described in Exhibit B) including without limitation the delivery of all
information relating to the Transactions prepared by or on behalf of the Company
that the Arranger deems reasonably necessary to complete the syndication of the
Bridge Facility; (ii) using commercially reasonable efforts to obtain prior to
the launch of general syndication updated ratings of the Company’s senior
unsecured indebtedness from Moody’s and from S&P (each as defined in Exhibit A);
(iii) arranging for direct communications with prospective Lenders in connection
with the syndication of the Bridge Facility (including without limitation direct
contact with senior management of the Company); (iv) hosting (including any
preparations with respect thereto) with the Arranger at places and times to be
mutually agreed by the Arranger and the Company one or more meetings with
prospective Lenders; and (v) executing one or more Joinder Agreements at the
reasonable request of the Arranger. Notwithstanding anything to the contrary
contained in this Commitment Letter, the Fee Letter or any other letter
agreement, the Loan Documents or other undertaking concerning the financing of
the Transactions contemplated hereby, neither the commencement nor the
completion of the syndication of the Bridge Facility constitute a condition to
the availability or funding of the Bridge Facility on the Closing Date. It is
also understood that you will not be required to provide any information to the
extent that the provision thereof would violate (i) any attorney-client
privilege, (ii) any law, rule or regulation applicable to you, the Target or
your or its respective affiliates or (iii) any obligation of confidentiality
from a third party binding on you, the Target or your or its respective
affiliates (so long as such confidentiality obligation was not entered into in
contemplation of the Transactions); provided that in the event that you do not
provide information in reliance on this sentence, you shall provide notice to
the Arranger that such information is being withheld and you shall use your
commercially reasonable efforts to communicate, to the extent feasible, the
applicable information in a way that would not violate the applicable obligation
or risk waiver of such privilege.

You will be solely responsible for the contents of the Facility Marketing
Materials and all other information, documentation or other materials delivered
to us in connection therewith and you acknowledge that we will be using and
relying upon such information without independent verification thereof.

 

4



--------------------------------------------------------------------------------

You understand that certain prospective Lenders (such Lenders, “Public Lenders”)
may have personnel that do not wish to receive MNPI (as defined below). At the
Arranger’s request, you agree to assist in the preparation of an additional
version of the Facility Marketing Materials that does not contain material
non-public information (for purposes of United States federal or state
securities laws) concerning you, the Target or your or its respective
subsidiaries or your or its respective securities (collectively, “MNPI”) which
is suitable to make available to Public Lenders. You acknowledge and agree that
the following documents may be distributed to Public Lenders (after you have
been given a reasonable opportunity to review such documents), unless you advise
the Arranger in writing (including by email) prior to their distribution that
such material should only be distributed to prospective private Lenders: (a)
drafts and final versions of an amendment to the Existing Revolving Credit
Facility and the definitive loan documents relating to the Bridge Facility,
which shall be comprised of a credit agreement (the “Bridge Loan Agreement”) and
notes (if any) (collectively, the “Loan Documents”); (b) administrative
materials prepared by the Arranger for prospective Lenders (including without
limitation a lender meeting invitation, allocations and funding and closing
memoranda); and (c) term sheets and notification of changes in the terms and
conditions of the Bridge Facility. Before distribution of any Facility Marketing
Materials in connection with the syndication of the Bridge Facility (i) to
prospective Lenders that are not Public Lenders, you will provide us with a
customary letter authorizing the dissemination of such materials and (ii) to
prospective Public Lenders, you will provide us with a customary letter
authorizing the dissemination of information that does not contain MNPI (the
“Public Information Materials”) to Public Lenders and confirming the absence of
MNPI therein. The Facilities Marketing Materials provided to Lenders and
prospective Lenders will be accompanied by a disclaimer exculpating the Company,
the Target and us with respect to any use thereof and of any related materials
by the recipients thereof. In addition, at the Arranger’s request, you will use
commercially reasonable efforts to identify Public Information Materials by
marking the same as “PUBLIC”.

 

4. Information

You represent and warrant that (with respect to information relating to the
Target and its subsidiaries, to the best of your knowledge) (i) all written
information (other than projections, estimates, forecasts and other information
of a general economic or industry specific nature) that has been or will be made
available to the Arranger, each Commitment Party or the Lenders directly or
indirectly by or on behalf of the Company or the Target in connection with the
Transactions is and will be when furnished, when taken as a whole, correct in
all material respects and does not and will not contain when furnished, when
taken as a whole, any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading
in light of the circumstances under which such statements are made (in each case
after giving effect to all supplements and updates provided thereto) and
(ii) the projections and other forward-looking information that have been or
will be made available to the Arranger, each Commitment Party or the Lenders
directly or indirectly by or on behalf of the Company or the Target in
connection with the Transactions have been and will be prepared in good faith
based upon assumptions that are believed by you to be reasonable when made and
when made available to the Arranger, each Commitment Party, the Lenders and
their respective affiliates; it being understood that the projections and other
forward-looking information are as to future events and are not to be viewed as
facts, are subject to significant uncertainties and contingencies, many of which
are out of your control, that no assurance can be given that any particular
projections will be realized and that actual results during the period or
periods covered by any such projections may differ significantly from the
projected results and such differences may be material. You agree that if at any
time prior to the later of (x) the Closing Date and (y) the earlier of (i) 60
days following the Closing Date and (ii) the Syndication Date, any of the
representations in the preceding sentence would be incorrect (to the best of
your knowledge insofar as it applies to information concerning the Target and
its subsidiaries), then you will promptly supplement, or cause to be
supplemented (or, with respect to information concerning the Target and its
subsidiaries, use commercially reasonable efforts to supplement), the
information and projections so that

 

5



--------------------------------------------------------------------------------

such representations will be correct in light of the circumstances in which such
statements are made (to the best of your knowledge insofar as it applies to
information concerning the Target and its subsidiaries). You understand that in
providing our services pursuant to this Commitment Letter we may use and rely on
the information and projections without independent verification thereof.

 

5. Indemnification

You hereby agree to indemnify upon demand and hold harmless the Administrative
Agent, the Arranger, each Lender (including in any event each Commitment Party)
and their respective affiliates and each partner, trustee, shareholder,
director, officer, employee, advisor, representative, agent, attorney and
controlling person thereof (each of the above, an “Indemnified Person”), from
and against any and all actions, suits, proceedings (including any
investigations or inquiries), claims, losses, damages, liabilities or expenses
(including legal expenses), joint or several, of any kind or nature whatsoever
that may be brought or threatened by the Company, the Target or any of their
respective affiliates or any other person or entity and which may be incurred by
or asserted against or involve any Indemnified Person (whether or not any
Indemnified Person is a party to such action, suit, proceeding or claim) as a
result of or arising out of or in any way related to or resulting from the
Acquisition, this Commitment Letter, the Fee Letter, the Bridge Facility, the
Transactions or any related transaction contemplated hereby or thereby or any
use or intended use of the proceeds of the Bridge Facility; provided that you
will not have to indemnify an Indemnified Person against any claim, loss,
damage, liability or expense to the extent the same resulted from (A) the gross
negligence or willful misconduct of such Indemnified Person or any of its
affiliates or related parties, (B) any material breach of the obligations of
such Indemnified Person or any of its affiliates or related parties under this
Commitment Letter, the Fee Letter or any Loan Documents or (C) any dispute among
Indemnified Persons that does not involve an act or omission by you or any of
your subsidiaries (other than any claims against the Administrative Agent or the
Arranger in their capacity as such but subject to clause (A) above), in the case
of clauses (A) through (C), to the extent determined by a court of competent
jurisdiction in a final and non-appealable judgment; provided, further, that you
shall not be required to reimburse the costs of more than one counsel to all
Indemnified Persons (and, if reasonably necessary, one local counsel in any
relevant jurisdiction or one specialist counsel in any applicable specialty
approved by you) and, solely in the case of an actual or potential conflict of
interest, of one additional counsel (and if reasonably necessary, one local
counsel plus one specialist counsel, in respectively, any relevant jurisdiction
or applicable specialty) to the affected Indemnified Persons. Notwithstanding
any other provision of this Commitment Letter, no Indemnified Person will be
responsible or liable to you or any other person or entity for damages arising
from the use by others of any information or other materials obtained through
internet, electronic, telecommunications or other information transmission
systems.

Your indemnity and reimbursement obligations under this Section 5 will be in
addition to any liability that you may otherwise have and will be binding upon
and inure to the benefit of the successors, assigns, heirs and personal
representatives of you and the Indemnified Persons.

Neither we nor any other Indemnified Person will be responsible or liable to you
or any other person or entity for any indirect, special, punitive or
consequential damages that may be alleged as a result of the Acquisition, this
Commitment Letter, the Fee Letter, the Bridge Facility, the Transactions or any
related transaction contemplated hereby or thereby or any use or intended use of
the proceeds of the Bridge Facility. Neither you nor any of your affiliates will
be responsible or liable to the Arranger or any other Indemnified Person or any
other person or entity for any indirect, special, punitive or consequential
damages that may be alleged as a result of the Acquisition, this Commitment
Letter, the Fee Letter, the Bridge Facility, the Transactions or any related
transaction contemplated hereby or thereby or any use or intended use of the
proceeds of the Bridge Facility; provided that nothing in this sentence shall
limit your indemnity and reimbursement obligations set forth in this Section 5.

 

6



--------------------------------------------------------------------------------

6. Assignments

This Commitment Letter may not be assigned by a party hereto without the prior
written consent of each other party hereto (and any purported assignment without
such consent will be null and void), is intended to be solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any person (including your equity holders, employees or
creditors) other than the parties hereto (and any Indemnified Person); provided,
however, that each Commitment Party may assign its commitments and agreements
hereunder, in whole or in part, to (i) any of its affiliates (provided that,
except in the case of a Commitment Party assigning its commitment to its
affiliate which is also a Commitment Party, such assigning Commitment Party
shall not be released from its portion of its commitment so assigned to the
extent that such affiliate fails to fund the portion of the commitment so
assigned to it on the Closing Date) and (ii) in the case of each of Goldman
Sachs and GS Lending Partners only, to any additional “Commitment Parties” who
become party to this Commitment Letter pursuant to a Joinder Agreement as
provided in Section 3 above, and upon any such assignment, each of Goldman Sachs
and GS Lending Partners will be released from that portion of its commitments
and agreements that has been so assigned. This Commitment Letter may not be
amended or any term or provision hereof waived or modified except by an
instrument in writing signed by each of the parties hereto. In the event that
any reduction of the commitments of the Commitment Parties is required under the
terms hereof, Commitment Parties which are affiliated with each other may
allocate such reduction of commitments between themselves as such affiliated
Commitment Parties may agree, provided that such allocation shall not change the
combined commitment reduction required under the terms hereof with respect to
such affiliated Commitment Parties.

 

7. USA PATRIOT Act Notification

The Arranger notifies the Company and the Target that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (as amended, supplemented or modified from time to time,
the “Patriot Act”) it and each Lender may be required to obtain, verify and
record information that identifies the Company and the Target, including the
name and address of each such Person and other information that will allow the
Arranger and each Lender to identify the Company and the Target in accordance
with the Patriot Act and other applicable “know your customer” and anti-money
laundering rules and regulations. This notice is given in accordance with the
requirements of the Patriot Act and is effective for the Arranger and each
Lender.

 

8. Sharing Information; Affiliate Activities; Absence of Fiduciary Relationship

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by each Commitment Party, the Arranger or any of their
affiliates in connection with the Transactions are confidential and may not be
disclosed to any other person or entity without our prior written consent
except, pursuant to applicable law or compulsory legal process (in which case
you agree, to the extent practicable and not prohibited by applicable law, to
inform us promptly thereof); provided that we hereby consent to your disclosure
of (i) this Commitment Letter and the Fee Letter and such communications (A) to
the Company’s officers, directors, agents and advisors who are directly involved
in the consideration of the Transactions on a confidential basis, (B) pursuant
to a subpoena or order issued by a court or by a judicial, administrative or
legislative body or committee, or as otherwise required by applicable law or
compulsory legal process (in which case you agree to inform us promptly thereof
to the extent not prohibited by law) or (C) upon the request or demand of any
regulatory authority purporting to have jurisdiction over you or any of your
subsidiaries (in which case you agree to inform us promptly thereof to the
extent not prohibited by law), (ii) this Commitment Letter and the information
contained herein and the Fee Letter (redacted in a manner reasonably
satisfactory to us) to the Target and its affiliates, and their respective
officers, directors, employees, agents, attorneys, accountants and other
advisors in connection

 

7



--------------------------------------------------------------------------------

with the Transactions, in each case, who are directly involved in the
consideration of the Transactions to the extent you notify such persons of their
obligation to keep this Commitment Letter and the information contained herein
and the Fee Letter confidential, (iii) following your acceptance of the
provisions hereof and return of an executed counterpart of this Commitment
Letter to the Arranger as provided below, you may file a copy of any portion of
this Commitment Letter (but not the Fee Letter other than the existence thereof)
in any public record in which you are required by law or regulation on the
advice of your counsel to file it, (iv) you may disclose the aggregate fee
amounts contained in the Fee Letter as part of projections, pro forma
information or a generic disclosure of aggregate sources and uses related to
aggregate compensation amounts related to the Transactions to the extent
customary or required in offering and marketing materials for the Bridge
Facility, Securities or in any public filing relating to the Transactions, in
each case in a manner which does not disclose the fees payable pursuant to the
Fee Letter, on a confidential basis, (v) following the execution of this
Commitment Letter, you may disclose to the Lenders and the prospective Lenders
the amount of the applicable fees under the Fee Letter to the extent that they
are stated therein to be for the account of the Lenders, (vi) this Commitment
Letter and the information contained herein and the Fee Letter in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Commitment Letter, Fee Letter or the transactions contemplated
thereby or enforcement thereof or hereof and (vii) this Commitment Letter and
the information contained herein to any rating agency on a confidential basis
and in consultation with the Arranger.

Each Commitment Party agrees that it will treat as confidential all information
provided to it hereunder by or on behalf of the Company, the Target or any of
your or their respective subsidiaries or affiliates; provided, however, that
nothing herein will prevent such Commitment Party from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case such person agrees to
inform you promptly thereof to the extent practicable and not prohibited by
law), (b) upon the request or demand of any regulatory authority having
jurisdiction over such person or any of its affiliates, (c) to the extent that
such information is publicly available or becomes publicly available other than
by reason of improper disclosure by such person, its affiliates or
representatives, (d) to such person’s affiliates and their respective officers,
directors, partners, members, employees, legal counsel, advisors,
representatives, independent auditors and other experts or agents who need to
know such information and on a confidential basis, (e) to potential and
prospective Lenders or any direct or indirect contractual counterparties to any
swap or derivative transaction relating to you or your obligations under the
Bridge Facility, in each case, subject to such recipient’s agreement (which
agreement may be in writing or by “click through” agreement or other affirmative
action on the part of the recipient to access such information and acknowledge
its confidentiality obligations in respect thereof pursuant to customary
syndication practice) to keep such information confidential on substantially the
terms set forth in this paragraph, (f) received by such person on a
non-confidential basis from a third party source (other than you or any of your
affiliates, advisors, members, directors, employees, agents or other
representatives) not known by such person to be prohibited from disclosing such
information to such person by a legal, contractual or fiduciary obligation, (g)
for purposes of establishing a “due diligence” defense, (h) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Commitment Letter, the Fee Letter or the transactions
contemplated thereby or enforcement hereof and thereof, (i) to any rating agency
on a confidential basis and (j) with your prior written consent; provided that
the foregoing obligations of the Commitment Parties shall remain in effect until
the earlier of (i) two years from the date hereof and (ii) the Effective Date
(as defined in Exhibit A) at which time any confidentiality undertaking in the
Bridge Loan Agreement shall supersede the provisions in this paragraph.

You acknowledge that the Arranger and its affiliates are full service securities
firms engaged in a broad array of activities and as such may from time to time
effect transactions for their own (or entities with

 

8



--------------------------------------------------------------------------------

which they co-invest) account or the account of customers, and may hold,
purchase, sell or vote long or short positions in securities or indebtedness, or
options thereon, of the Company, the Target and other companies that may be the
subject of the Transactions. In addition, the Arranger may at any time
communicate independent recommendations and/or publish or express independent
research views in respect of such securities, indebtedness or options. The
Arranger and its affiliates may have economic interests that are different from
or conflict with those of the Company regarding the transactions contemplated
hereby, and you acknowledge and agree that the Arranger has no obligation to
disclose such interests to you. You further acknowledge and agree that nothing
in this Commitment Letter, the Fee Letter or the nature of our services or in
any prior relationship will be deemed to create an advisory, fiduciary or agency
relationship between us, on the one hand, and you, your equity holders or your
affiliates, on the other hand, and you waive, to the fullest extent permitted by
law, any claims you may have against the Arranger for breach of fiduciary duty
or alleged breach of fiduciary duty in connection with any aspect of the
Transactions and agree that the Arranger will have no liability (whether direct
or indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on your behalf, including your equity holders,
employees or creditors. You acknowledge that the Transactions (including the
exercise of rights and remedies hereunder and under the Fee Letter) are arms’
length commercial transactions between you, on the one hand, and the Commitment
Parties, on the other hand, and that we are acting as principal and in our own
best interests. You are relying on your own experts and advisors to determine
whether the Transactions are in your best interests and are capable of
evaluating and understanding, and you understand and accept, the terms, risks
and conditions of the transactions contemplated hereby. In addition, you
acknowledge that we may employ the services of our affiliates in providing
certain services hereunder and may exchange with such affiliates information
concerning you, the Target and other companies that may be the subject of the
Transactions and such affiliates will be entitled to the benefits afforded to us
hereunder. In connection with the services and transactions contemplated hereby,
you agree that we are permitted to access, use and share with any of our bank or
non-bank affiliates, agents, advisors (legal or otherwise) or representatives
any information concerning the Company or any of its affiliates that is or may
come into our possession or in the possession of any of our affiliates in
accordance with Section 8 (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential). In addition,
each of the parties hereto acknowledges that Goldman Sachs & Co. has been
retained by the Company as financial advisor (in such capacity, the “Financial
Advisor”) to the Company in connection with the Acquisition. Each of the parties
hereto agrees to such retention, and further agrees not to assert any claim it
might allege based on any actual or potential conflicts of interest that might
be asserted to arise or result from, on the one hand, the engagement of the
Financial Advisor, and on the other hand, our and our affiliates’ relationships
with you as described and referred to herein.

Consistent with our policies to hold in confidence the affairs of our customers,
we will not use or disclose confidential information obtained from you by virtue
of the Transactions in connection with our performance of services for any of
our other customers (other than as permitted to be disclosed under this Section
8). Furthermore, you acknowledge that neither we nor any of our affiliates have
an obligation to use in connection with the Transactions, or to furnish to you,
confidential information obtained or that may be obtained by us from any other
person.

Please note that the Arranger and its affiliates do not provide tax, accounting
or legal advice.

 

9. Waiver of Jury Trial; Governing Law; Submission to Jurisdiction; Surviving
Provisions

ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION, SUIT, PROCEEDING OR CLAIM
ARISING IN CONNECTION WITH OR AS A RESULT OF ANY MATTER REFERRED TO IN THIS
COMMITMENT LETTER OR THE FEE LETTER IS HEREBY

 

9



--------------------------------------------------------------------------------

IRREVOCABLY WAIVED BY THE PARTIES HERETO. THIS COMMITMENT LETTER WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT (I) THE INTERPRETATION OF THE DEFINITION OF TARGET
MATERIAL ADVERSE EFFECT AND WHETHER OR NOT A TARGET MATERIAL ADVERSE EFFECT HAS
OCCURRED (II) THE DETERMINATION OF THE ACCURACY OF ANY TARGET REPRESENTATIONS
AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF YOU OR YOUR AFFILIATES HAVE
THE RIGHT TO TERMINATE YOUR (OR THEIR) OBLIGATIONS UNDER THE ACQUISITION
AGREEMENT, OR TO DECLINE TO CONSUMMATE THE ACQUISITION PURSUANT TO THE
ACQUISITION AGREEMENT AND (III) THE DETERMINATION OF WHETHER THE ACQUISITION HAS
BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT, IN
EACH CASE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED SOLELY IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF KANSAS, WITHOUT REGARD TO ANY OTHER
PRINCIPLES OF CONFLICTS OF LAWS. Each of the parties hereto hereby irrevocably
(i) submits, for itself and its property, to the exclusive jurisdiction of (a)
the Supreme Court of the State of New York, New York County, and (b) the United
States District Court for the Southern District of New York, located in the
Borough of Manhattan, and any appellate court from any such court, in any
action, suit, proceeding or claim arising out of or relating to this Commitment
Letter, the Fee Letter or the Transactions or the performance of services
contemplated hereunder or under the Fee Letter, or for recognition or
enforcement of any judgment, and agrees that all claims in respect of any such
action, suit, proceeding or claim may be heard and determined in such New York
State court or such Federal court, (ii) waives, to the fullest extent permitted
by law, any objection that it may now or hereafter have to the laying of venue
of any action, suit, proceeding or claim arising out of or relating to this
Commitment Letter, the Fee Letter, the Transactions or the performance of
services contemplated hereunder or under the Fee Letter in any such New York
State or Federal court and (iii) waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of any such action,
suit, proceeding or claim in any such court. Each of the parties hereto agrees
to commence any such action, suit, proceeding or claim either in the United
States District Court for the Southern District of New York located in the
Borough of Manhattan or in the Supreme Court of the State of New York, New York
County.

This Commitment Letter is issued for your benefit only and no other person or
entity (other than the Indemnified Persons) may rely hereon.

The provisions of Sections 5, 8 and this Section 9 of this Commitment Letter
will survive any termination or completion of the arrangements contemplated by
this Commitment Letter or the Fee Letter, including without limitation whether
or not the Loan Documents are executed and delivered and whether or not the
Bridge Facility is made available or any loans under the Bridge Facility are
disbursed; provided, that the provisions of Section 5 shall be superseded (to
the extent covered thereby) by the terms of the Loan Documents upon execution
and delivery thereof by the parties thereto. You may terminate (on a pro rata
basis among the Commitment Parties) the Commitment Parties’ commitments
hereunder at any time, in whole or in part, subject to the provisions of the
proceeding sentence and your obligations pursuant to the Fee Letter.

 

10. Termination; Acceptance

Our commitments hereunder and our agreements to provide the services described
herein will terminate upon the first to occur of (i) the execution and delivery
of the Loan Documents by the parties thereto, (ii) the consummation of the
Acquisition without the use of the Bridge Facility, (iii) public announcement of
the abandonment of the Acquisition by you, or the termination of the Acquisition
Agreement in accordance with its terms and (iv) 11:59 p.m. New York City time on
May 31, 2017; provided that, to the

 

10



--------------------------------------------------------------------------------

extent the End Date (as defined in the Acquisition Agreement) is extended to a
date (the “Extended Date”) that is on or prior to November 30, 2017 in
accordance with the terms of Section 8.01(b)(i) of the Acquisition Agreement (in
the form provided to the Arranger prior to its execution hereof), the date
referred to in this clause (iv) shall, upon notice of such extension to the
Arranger from the Company, be automatically extended to such Extended Date (the
earliest date in clauses (ii) through (iv) being the “Commitment Termination
Date”), unless the closing of the Bridge Facility has been consummated on or
before such date on the terms and subject to the conditions set forth herein;
provided that the termination of commitments and agreements pursuant to clause
(iv) of this sentence does not preclude our or your rights and remedies in
respect of any breach of this Commitment Letter or the Fee Letter during the
term thereof.

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

Each of the parties hereto agree that this Commitment Letter is a binding and
enforceable agreement with respect to subject matter contained herein, including
an agreement to negotiate in good faith (prior to the anticipated Closing Date)
the Loan Documents by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the commitments
provided hereunder by the Commitment Parties are only subject to the conditions
precedent set forth in Exhibit B.

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed copy of this Commitment Letter,
together, if not previously executed and delivered, with the Fee Letter on or
before 5:00 p.m. New York City time on May 31, 2016 (the “Countersign Date”),
whereupon this Commitment Letter and the Fee Letter will become binding
agreements between us. If not signed and returned as described in the preceding
sentence by the earlier of (i) the specified time on the Countersign Date and
(ii) the time of the public announcement (by you) of the Acquisition, this offer
will terminate on such earlier date.

[The remainder of this page is intentionally left blank.]

 

11



--------------------------------------------------------------------------------

We look forward to working with you on this assignment.

 

Very truly yours,

 

GOLDMAN SACHS BANK USA

By:  

/s/ Robert Ehudin

  Authorized Signatory GOLDMAN SACHS LENDING PARTNERS LLC By:  

/s/ Robert Ehudin

  Authorized Signatory

 

Commitment Letter



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO AS OF THE DATE FIRST WRITTEN ABOVE: GREAT PLAINS ENERGY
INCORPORATED By:  

/s/ Terry Bassham

  Name:   Terry Bassham   Title:   Chairman of the Board, President and Chief
Executive Officer

 

Commitment Letter



--------------------------------------------------------------------------------

Exhibit A

Summary of Terms and Conditions of the Bridge Facility

Capitalized terms not otherwise defined herein shall have the same meaning as
specified with respect thereto in the Commitment Letter to which this Exhibit A
is attached.

 

Bridge Facility:   

A 364-day senior unsecured term loan facility in an aggregate principal amount
of $8.017 billion consisting of:

 

(a) a $7.517 billion tranche 1 term loan facility (“Tranche 1”); and

 

(b) a $500.0 million tranche 2 term loan facility (“Tranche 2” and, together
with Tranche 1, the “Bridge Facility”).

 

Each of Tranche 1 and Tranche 2 are referred to herein as a “Tranche”.

Borrower:    Great Plains Energy Incorporated (the “Company”). Guarantor:   
None. Sole Bookrunner and Sole    Lead Arranger:    Goldman Sachs Bank USA
(“Goldman Sachs”) will act as sole bookrunner and sole lead arranger (in such
capacities, the “Arranger”) for the Bridge Facility and will perform the duties
customarily associated with such roles. Administrative Agent:    Goldman Sachs
will act as sole and exclusive administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and will perform the duties customarily
associated with such role. Lenders:    Goldman Sachs, GS Lending Partners and/or
other banks, financial institutions and institutional lenders selected by the
Arranger in consultation with the Company (each, a “Lender” and, collectively,
the “Lenders”). Purpose/Use of Proceeds:    The proceeds of Tranche 1 of the
Bridge Facility will be used to fund, in part, the Acquisition, including paying
all Transaction Costs. The proceeds of Tranche 2 of the Bridge Facility will be
used for general working capital purposes of the Company (other than
consummation of the Acquisition). Availability:    A single drawing may be made
under each Tranche of the Bridge Facility on the Closing Date. Effective Date:
   The date on which the Loan Documents are executed and delivered by the
parties thereto and the conditions to effectiveness thereof are satisfied or
waived (the “Effective Date”).

 

Exhibit A-1



--------------------------------------------------------------------------------

Closing Date:   The date on or before the Commitment Termination Date on which
the Bridge Facility is available to be borrowed subject to the conditions set
forth herein (the “Closing Date”). Maturity:   The maturity date (the “Maturity
Date”) of the Bridge Facility will be the date that is 364 days after the
Closing Date. Amortization:   None. All loans outstanding under the Bridge
Facility will be due and payable on the Maturity Date. Interest Rate:   All
amounts outstanding under the Bridge Facility will bear interest, at the
Company’s option, at a rate per annum equal to:    

(a)    the Base Rate plus the Applicable Margin; or

   

(b)    the reserve adjusted Eurodollar Rate plus the Applicable Margin.

  The “Applicable Margin” will be determined as of any date by reference to the
pricing grid contained in Annex I to this Exhibit A (the “Pricing Grid”).   As
used herein, (i) “Base Rate” means a fluctuating rate per annum equal to the
greatest of (x) the rate last quoted by The Wall Street Journal as the “Prime
Rate” in the U.S., (y) the Federal Funds effective rate plus  1⁄2 of 1.0% and
(z) the one-month reserve adjusted Eurodollar Rate plus 1.0% and (ii) “reserve
adjusted Eurodollar Rate” means a fluctuating rate per annum equal to (x) the
rate per annum determined by the Administrative Agent to be the offered rate for
deposits in dollars with a term equivalent to such elected interest period
appearing on the page of the Reuters Screen which displays an average of the
London interbank offered rate administered by the ICE Benchmark Administration
(such page currently being the LIBOR01 page) or (y) if the rate in clause
(ii)(x) above does not appear on such page or service or if such page or service
is not available, the rate per annum determined by the Administrative Agent to
be the offered rate for deposits in dollars with a term equivalent to such
elected interest period on such other page or other service which displays an
average of the London interbank offered rate; provided that the reserve adjusted
Eurodollar Rate shall not be less than 0.00%. Duration Fees:   The Company will
pay fees (the “Duration Fees”) for the ratable benefit of the Lenders in amounts
equal to the applicable percentage corresponding to the Company’s applicable
debt rating at such time set forth below, of the principal amount of the loans
under the Bridge Facility outstanding at the close of business, New York City
time, on each date set forth in the grid below, payable on each such date:

 

Exhibit A-2



--------------------------------------------------------------------------------

Company’s debt rating

   Duration Fees      90 days after the
Closing Date     180 days after
the Closing
Date     270 days after
the Closing
Date  

Investment Grade Rating

     0.50 %      0.75 %      1.00 % 

Non-Investment Grade Rating

     0.75 %      1.00 %      1.25 % 

 

   “Non-Investment Grade Rating” means that the Company’s senior unsecured long
term debt securities without third party credit enhancement are rated below BBB-
by S&P, or below Baa3 by Moody’s, or below BBB- by Fitch Investors Service,
L.P.; and “Investment Grade Rating” means that the Company does not have a
Non-Investment Grade Rating. Ticking Fees:    The Company will pay
non-refundable ticking fees (the “Ticking Fees”) in amounts equal to the
percentage per annum as determined in accordance with the Pricing Grid (the
“Ticking Fee Rate”) on the daily average undrawn total commitments in respect of
the Bridge Facility, which Ticking Fees will accrue beginning on the date (the
“Ticking Fee Start Date”) that is the later of (x) the date of the execution of
the Loan Documents and (y) the date that is 60 days following the date on which
the Company executed the Commitment Letter (the “Commitment Date”), and through
the earlier of (i) the date of termination of the commitments and (ii) the
Closing Date, payable on the earlier of such date and, if any Commitments are
then outstanding, on the first anniversary of the Commitment Date.    If after
the Ticking Fee Start Date until the date that is five business days after the
Closing Date, the Company’s Debt Ratings are downgraded, then the Company shall
pay additional Ticking Fees (“Additional Ticking Fees”) in amounts equal to the
difference (if any) between the Ticking Fees that were payable as set forth on
the Pricing Grid and the Ticking Fees that would have been payable as set forth
on the Pricing Grid if such downgrade had occurred on and following the Ticking
Fee Start Date, which Additional Ticking Fees shall be deemed earned and payable
within five business days of the date such downgrade occurs. Default Interest:
   Upon the occurrence and during the continuance of any payment default,
interest on amounts not paid when due will accrue at a rate of 2.0% per annum
plus (i) in the case of loans, the rate equal to the rate then applicable
thereto and (ii) in the case of other amounts, the rate equal to the rate then
applicable to Base Rate loans, and will be payable on demand. Interest Payments:
   Quarterly for loans bearing interest based upon the Base Rate; on the last
day of the applicable interest periods (which will be one, two,

 

Exhibit A-3



--------------------------------------------------------------------------------

   three or six months) for loans bearing interest based upon the reserve
adjusted Eurodollar Rate (and at the end of every three months, in the case of
interest periods longer than three months); and upon each mandatory and
voluntary prepayment on the principal amount prepaid, in each case payable in
arrears and computed on the basis of a 360-day year with respect to loans
bearing interest based upon the reserve adjusted Eurodollar Rate and a
365/366-day year with respect to loans bearing interest based upon clause (x) of
the definition of Base Rate. Funding Protection and Taxes:    Consistent with
the Documentation Principles set forth below. It is understood that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines and directives thereunder or issued in connection therewith
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in law regardless of the date enacted, adopted or issued. Voluntary
Prepayments    and Commitment Reductions:    Each Tranche of the Bridge Facility
may be prepaid in whole or in part without premium or penalty upon one business
day’s (or, in the case of a prepayment of loans bearing interest based upon the
reserve adjusted Eurodollar Rate, three business days’) prior written notice,
subject to reimbursement of the Lenders’ breakage costs in the case of a
prepayment of loans bearing interest based upon the reserve adjusted Eurodollar
Rate prior to the last day of the applicable interest period. Voluntary
prepayments of the Bridge Facility may not be reborrowed. Voluntary prepayments
and reductions of commitments will be applied between Tranche 1 and Tranche 2 as
determined by the Company.    The Bridge Facility commitments may be terminated
in whole or in part without premium or penalty upon one business day’s prior
written notice. Mandatory Prepayments    and Commitment Reductions:    The
following amounts shall be applied to prepay loans under Tranche 1 of the Bridge
Facility within three business days following receipt of (and, prior to the
Closing Date, the commitments with respect to Tranche 1 of the Bridge Facility,
under the Commitment Letter or the Loan Documents, shall be automatically and
permanently reduced by such amounts):   

1.      Incurrence of Indebtedness: An amount equal to 100.0% of the net cash
proceeds received (including into escrow) from the incurrence of indebtedness
for borrowed money (including hybrid securities and debt securities convertible
to equity) by the Company or any of its subsidiaries, other than Excluded Debt
(as defined below).

 

Exhibit A-4



--------------------------------------------------------------------------------

  

2.      Equity Offerings: An amount equal to 100.0% of (i) the net cash proceeds
received (including into escrow) from the issuance of any common or preferred
equity securities (other than an Equity Forward Contract) by the Company or any
of its subsidiaries other than issuances pursuant to employee benefit plans and
issuances to Target equity holders pursuant to the Acquisition and (ii) the
amount payable in the future to the Company or any of its subsidiaries pursuant
to any equity forward contract entered into in connection with financing the
Acquisition (an “Equity Forward Contract”) shall be applied to reduce the
commitments under the Bridge Facility immediately upon such Equity Forward
Contract being executed and effective; provided, that if the Company receives
any cash proceeds of any equity issuance, up to the amount of any voluntary
reduction of commitments under Tranche 1 previously made by the Company in
connection with such equity issuance, then (to avoid duplication) such amount of
cash proceeds shall not be applied in mandatory prepayment of loans or reduction
of commitments under Tranche 1.

  

3.      Asset Sales; Insurance Proceeds: An amount equal to 100.0% of the net
cash proceeds (including cash equivalents) received from the sale or other
disposition of any property or assets of the Company or any of its subsidiaries
(including the sale or issuance of any equity interest in any subsidiary) that
results in receipt of net proceeds (in cash or cash equivalents) or insurance or
condemnation proceeds paid on account of any loss of any property or assets of
the Company or any of its subsidiaries (in each case), other than any Excluded
Asset Sales (as defined below).

   “Excluded Asset Sale” means (a) the disposition of cash or cash equivalents
or other assets classified as current assets on the consolidated balance sheet
of the Company, (b) the sale, exchange or other disposition of accounts or notes
receivable, (c) the disposition of assets to the Company or any of its
subsidiaries, (d) the disposition of assets by any Regulated Subsidiary (as
defined below), (e) dispositions with net cash proceeds individually of up to
$50 million or in aggregate of up to $150.0 million, (f) ordinary course of
business asset dispositions and (g) dispositions for which the proceeds are
reinvested in other assets within six months following receipt (or, in the case
of casualty or condemnation proceeds, applied in the repair or replacement of
the affected assets within such period as may be reasonably required).   
“Excluded Debt” means (a) indebtedness incurred pursuant to the Bridge Facility,
(b) indebtedness between the Company and/or any of its subsidiaries,
(c) commercial paper financings, accounts receivables financing, letter of
credit and swap agreements, (d) any trade, seller or customer finance-related
financing, (e) indebtedness under the Existing Revolving Credit Agreement (as
defined below) and other

 

Exhibit A-5



--------------------------------------------------------------------------------

   existing revolving credit facilities of the Company or its subsidiaries, in
each case including any amendment, extension or replacement thereof and in each
case having an aggregate principal amount outstanding thereunder not in excess
of the respective existing commitments thereunder in effect on the date of the
Commitment Letter, (f) the refinancing of $100.0 million aggregate principal
amount of the Company’s 6.875% senior notes due 2017, provided that such
refinancing is not earlier than 6 months prior to the scheduled maturity
thereof, (g) indebtedness under any Qualifying Committed Financing (as defined
below) to the extent the commitments thereunder have already been applied to
reduce the commitments under the Bridge Facility, (h) indebtedness of any
Regulated Subsidiary that is non-recourse to the Company and its other
subsidiaries (other than a Regulated Subsidiary of such Regulated Subsidiary),
(i) purchase money and asset financing incurred in the ordinary course of
business and (j) indebtedness (except the Securities and other indebtedness
incurred in connection with the Acquisition) of up to $150.0 million in the
aggregate.    “Regulated Subsidiary” means each subsidiary of the Company
(including, following the Closing Date as applicable, the Target and its
subsidiaries) whose primary line of business is (a) the transmission and
distribution of electric energy and whose operations (including its electrical
rates charged to the public) are regulated by applicable governmental
authorities or (b) the transmission and distribution of natural gas and whose
operations (including its natural gas rates charged to the public) are regulated
by applicable governmental authorities and whose material transmission assets
are included in its regulated rate base and whose only material pipeline assets
are related to its regulated gas distribution business.    In addition, the
commitments under Tranche 1 of the Bridge Facility shall be automatically
reduced by the principal amount of commitments obtained by the Company or any of
its subsidiaries entering into any committed but unfunded term loan or similar
credit facility for the stated purpose of financing the Acquisition, to the
extent that the conditions to availability thereunder are no more restrictive
than the conditions to availability of the Bridge Facility (a “Qualifying
Committed Financing”).    Prior to the Closing Date, the commitments with
respect to Tranche 2 of the Bridge Facility, under the Commitment Letter or the
Loan Documents, shall be automatically and permanently terminated if either (x)
the Amendment or any other extension, replacement, refinancing or renewal of the
Exiting Revolving Credit Agreement that results in the Borrower having a
Capitalization Covenant (as defined below) consistent with the Capitalization
Covenant set forth below is consummated or (y) the Company has received
(including into escrow) net cash proceeds from the issuance of, or any
commitments (pursuant to a commitment letter or other agreement with any
financial institution or other equity financing source) with respect to any
common, preferred or other equity securities on or following the date hereof in
an amount of at least $900.0 million.

 

Exhibit A-6



--------------------------------------------------------------------------------

   The Company will notify the Administrative Agent in writing of the receipt of
any of the foregoing amounts (or other applicable event) in each case within
three business days thereof.    All mandatory prepayments will be applied
without penalty or premium (except for breakage costs, if any) and will be
applied pro rata to loans outstanding under Tranche 1 of the Bridge Facility.
Documentation Principles:    The Loan Documents will contain representations and
warranties, covenants and events of default which shall be substantially similar
to the Credit Agreement dated as of August 9, 2010, entered into among the
Company, Bank of America, N.A., as Administrative Agent, and the other financial
institutions party thereto (as amended on December 9, 2011 and October 17, 2013,
as extended and waived on December 17, 2014 and as further amended, restated,
extended, supplemented, modified and otherwise in effect on the date hereof, the
“Existing Revolving Credit Agreement”) and only with modifications consistent
with this Exhibit A or that are otherwise mutually and reasonably agreed by the
Company and the Arranger. For purposes hereof, the words “substantially similar
to” the Existing Revolving Credit Agreement and words of similar import mean
substantially the same as the Existing Revolving Credit Agreement with
modifications only (a) as are necessary to reflect the other terms specifically
set forth in this Commitment Letter, (b) to reflect any changes in law or
accounting standards (or in the interpretation thereof) since December 17, 2014
as reasonably agreed by the Company and the Administrative Agent, (c) to the
extent included in any amendment, extension, replacement, refinancing or renewal
of the Existing Revolving Credit Agreement prior to the Closing Date, to exclude
debt of any variable interest entity and under any receivables securitization
program or financing from the definition of “indebtedness” and (d) to reflect
the operational or administrative requirements of the Administrative Agent, as
reasonably agreed between the Company and the Administrative Agent. It is also
understood and agreed that the Bridge Loan Agreement shall include customary
LSTA EU bail-in provisions. The foregoing provisions are referred to herein as
the “Documentation Principles”. Representations and    Warranties:    The Bridge
Facility will contain representations and warranties by the Company consistent
with the Documentation Principles to be made on the date of the Loan Documents
and on the Closing Date. Affirmative and    Negative Covenants:    The Bridge
Facility will contain affirmative and negative covenants consistent with the
Documentation Principles. Financial Covenant:    The Company at all times shall
cause the ratio of Total Indebtedness to Total Capitalization (each as defined
in the Existing Revolving

 

Exhibit A-7



--------------------------------------------------------------------------------

   Credit Agreement; provided, however that “Total Indebtedness” shall not
include (until the first to occur of (i) the Closing Date and (ii) the date that
is 10 days following termination of the Acquisition Agreement) indebtedness in
an aggregate principal amount not exceeding $7.517 billion issued or borrowed by
the Company solely for the purpose of financing the Acquisition and which is
redeemable or prepayable at not more than 101% of the principal amount thereof
(plus accrued interest) if the Acquisition is not consummated) to be less than
or equal to 0.65 to 1.0 (the “Capitalization Covenant”); provided that, if as of
the Closing Date, the Company is not in compliance with the Capitalization
Covenant, the Capitalization Covenant shall automatically be increased to a
level such that the Company would be in compliance with the Capitalization
Covenant as of the Closing Date plus a cushion of 0.05 to 1.0; provided, further
that such level shall not exceed 0.75 to 1.0. Notwithstanding the foregoing, if
the financial covenant set forth in Section 6.15 of the Existing Revolving
Credit Agreement (as amended, extended, replaced, refinanced or renewed) is
(unless such agreement is terminated on or before the funding of Tranche 2), on
the Closing Date, less favorable to the Company than as set forth above, then
the Capitalization Covenant and definitions related thereto under the Bridge
Facility shall automatically be deemed amended to match the Existing Revolving
Credit Agreement at such time. Events of Default:    The Bridge Facility will
contain events of default consistent with the Documentation Principles.   
Without limiting (and subject to) the conditions precedent referred to in
Exhibit B attached to the Commitment Letter, the Lenders shall not be entitled
to terminate the commitments under the Bridge Facility prior to the Closing Date
unless a payment or bankruptcy event of default under the Bridge Loan Agreement
has occurred and is continuing. The acceleration of the Loans shall be permitted
at any time after they have been funded only to the extent that an event of
default is outstanding and continuing at such time. Conditions Precedent to   
Borrowing:    The several obligation of each Lender to make, or cause an
affiliate to make, loans under the Bridge Facility on the Closing Date will be
subject only to the conditions set forth in Section 2 of the Commitment Letter
and in Exhibit B thereto. Defaulting Lender:    The Loan Documents shall contain
“Defaulting Lender” provisions substantially similar to the corresponding
provisions of the Existing Revolving Credit Agreement. Assignments and   
Participations:    The Lenders may assign (other than to natural persons, the
Company or its subsidiaries) all of their loans and commitments under the Bridge
Facility, or a part of their loans and commitments in an amount of not less
than $5.0 million, to Eligible Assignees (as defined in the

 

Exhibit A-8



--------------------------------------------------------------------------------

   Existing Revolving Credit Agreement), in each case, which are reasonably
acceptable to the Administrative Agent and (unless any event of default is
continuing) the Company; provided that such assignee shall be deemed reasonably
acceptable to the Company if (i) the Company does not otherwise reject such
assignee within ten business days of the date on which approval is requested and
(ii) such assignment is made by the Arranger in accordance with the syndication
provisions of the Commitment Letter; provided, further, that assignments made to
another Lender, an approved fund of a Lender, an affiliate of a Lender or of an
Agent will not be subject to the above consent requirements. The Lenders will
also have the right to sell participations (other than to natural persons, the
Company or its subsidiaries) without the consent of the Company or the
Administrative Agent, subject only to customary limitations on voting rights, in
their respective shares of the Bridge Facility. Amendments and    Required
Lenders:    No amendment, modification, termination or waiver of any provision
of the Loan Documents will be effective without the written approval of Lenders
holding more than 50.0% of the aggregate amount of loans and commitments
outstanding under the Bridge Facility (collectively, the “Required Lenders”),
except that the consent of each Lender will be required with respect to certain
matters relating to principal, fees and interest rates, payment dates and
maturity, pro rata payment and sharing provisions and amendment provisions and
the definition of Required Lenders, in a manner substantially similar to the
Existing Revolving Credit Agreement; provided that, changes in the allocation of
mandatory prepayments and commitment reductions between Tranches or changes
otherwise affecting Lenders in one Tranche differently than Lenders in another
Tranche will require the approval of the Lenders holding the majority of loans
or commitments under each Tranche which is adversely affected thereby. Indemnity
and Expenses:    The Bridge Facility will provide customary and appropriate
provisions relating to indemnity and related matters in a form substantially
similar to the Existing Revolving Credit Agreement. The Company will also pay
(i) reasonable and documented out-of-pocket expenses of the Arranger and the
Administrative Agent associated with the syndication of the Bridge Facility,
(ii) reasonable and documented out-of-pocket expenses of the Administrative
Agent associated with the preparation, negotiation, execution, delivery and
administration of the Loan Documents and any amendment or waiver with respect
thereto (including, in the case of clauses (i) and (ii) the reasonable fees,
disbursements and other charges of (x) one counsel plus one specialist counsel
in any applicable specialty and, solely in the case of an actual or potential
conflict of interest, of one additional counsel and if reasonable and necessary,
one local counsel plus one specialist counsel in, respectively each jurisdiction
or applicable specialty to the affected indemnified person (y) and the charges
of electronic loan administration platforms) and (iii) all reasonable and
documented out-of-pocket expenses of the Arranger, the Administrative Agent and
the

 

Exhibit A-9



--------------------------------------------------------------------------------

   Lenders (including the reasonable fees, disbursements and other charges of
one counsel plus one specialist counsel in any applicable specialty and, solely
in the case of an actual or potential conflict of interest, of one additional
counsel and if reasonable and necessary, one local counsel plus one specialist
counsel in, respectively each jurisdiction or applicable specialty to the
affected indemnified person) in connection with the enforcement of the Loan
Documents or in any bankruptcy case or insolvency proceeding. Governing Law and
Jurisdiction:    The Bridge Facility will provide that the Company will submit
to the exclusive jurisdiction and venue of the federal and state courts of the
County and State of New York and will waive any right to trial by jury. New York
law will govern the Loan Documents; provided that the laws of the State of
Kansas will govern (i) whether a Target Material Adverse Effect has occurred,
(ii) compliance with any Target Representations and (iii) whether the
Acquisition has been consummated in accordance with the terms of the Acquisition
Agreement. Counsel to the Arranger and the Administrative Agent:    Weil,
Gotshal & Manges LLP.

 

Exhibit A-10



--------------------------------------------------------------------------------

Annex I to Exhibit A

Bridge Facility Pricing Grid

“Applicable Margin” means, as of any date of determination, the percentage per
annum set forth below under the applicable type of loan opposite the applicable
Debt Ratings of the Company from S&P and Moody’s, in each case, with a stable or
better outlook:

 

Company’s Debt Ratings (S&P or Moody’s)

   Applicable Margin             Closing Date through
89 days after Closing
Date      90 days after Closing
Date through 179 days
after Closing Date      180 days after Closing
Date through 269 days
after Closing Date      270 days after Closing
Date and thereafter      Ticking
Fee Rate      Base Rate
Loans      Euro-dollar
Loans      Base Rate
Loans      Euro-dollar
Loans      Base Rate
Loans      Euro-dollar
Loans      Base Rate
Loans      Euro-dollar
Loans     

Rating Level 1: ³ A-/A3

     12.5 bps         112.5 bps         37.5 bps         137.5 bps        
62.5 bps         162.5 bps         87.5 bps         187.5 bps         12.5 bps
  

Rating Level 2: BBB+/Baa1

     25 bps         125 bps         50 bps         150 bps         75 bps      
  175 bps         100 bps         200 bps         17.5 bps   

Rating Level 3: BBB/Baa2

     50 bps         150 bps         75 bps         175 bps         100 bps      
  200 bps         125 bps         225 bps         22.5 bps   

Rating Level 4: BBB-/Baa3

     75 bps         175 bps         100 bps         200 bps         125 bps   
     225 bps         150 bps         250 bps         27.5 bps   

Rating Level 5: BB+/Ba1

     100 bps         200 bps         125 bps         225 bps         150 bps   
     250 bps         175 bps         275 bps         37.5 bps   

Rating Level 6: £ BB/Ba2

     125 bps         225 bps         150 bps         250 bps         175 bps   
     275 bps         200 bps         300 bps         50 bps   

For the purposes of the foregoing (and subject to the last paragraph hereof):

“Debt Rating” means, as of any date of determination, the Moody’s Rating or the
S&P Rating.

“Moody’s” means Moody’s Investors Service, Inc.

“Moody’s Rating” means, at any time, the rating issued by Moody’s then in effect
with respect to the Company’s senior unsecured long–term debt securities without
third–party credit enhancement (or, if there is no such debt outstanding, the
Company’s issuer rating issued by Moody’s then in effect for the Company).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

Annex I to Exhibit A-1



--------------------------------------------------------------------------------

“S&P Rating” means, at any time, the rating issued by S&P then in effect with
respect to the Company’s senior unsecured long–term debt securities without
third–party credit enhancement (or, if there is no such debt outstanding, the
Company’s issuer rating issued by S&P then in effect for the Company).

For purposes of the foregoing, at any time that Debt Ratings are available from
each of S&P and Moody’s and there is a split between such Debt Ratings and (a)
the ratings differential is one level, then the higher rating shall apply and
(b) the ratings differential is two levels or more, the intermediate rating at
the midpoint shall apply; provided that, if there is no midpoint, then the
higher of the two intermediate ratings shall apply. If the Company has no
Moody’s Rating and no S&P Rating, Rating Level 6 shall apply.

 

Annex I to Exhibit A-2



--------------------------------------------------------------------------------

Exhibit B

Summary of Conditions Precedent to the Bridge Facility

 

1. Concurrent Transactions. The terms of the Acquisition Agreement (including
all exhibits, schedules, annexes and other attachments thereto) shall be
reasonably satisfactory to the Arranger (it being agreed that the execution
version of the Acquisition Agreement provided to the Arranger prior to its
execution of the Commitment Letter is reasonably satisfactory to the
Arranger). The Acquisition shall have been consummated or will be consummated
substantially concurrently with the funding under the Bridge Facility in
accordance with the Acquisition Agreement; provided that no amendment,
modification or waiver of any term thereof or any condition to consummate the
Acquisition thereunder, or consent or request by the Company or any of its
subsidiaries (other than any such amendment, modification, waiver, consent or
request that is not materially adverse to the Lenders) shall be made or granted,
as the case may be, without the prior written consent of the Arranger, such
consent not to be unreasonably withheld or delayed; it being understood and
agreed that neither of the following are materially adverse to the Lenders: (x)
a reduction of less than 5% in the consideration payable under the Acquisition
Agreement so long as such decrease in the consideration payable shall reduce
dollar-for-dollar the commitments in respect of Tranche 1 of the Bridge Facility
or (y) an increase in the consideration payable under the Acquisition Agreement
so long as such increase is paid in the form of common equity of the Company.

 

2.

Target Material Adverse Effect. Except (a) as set forth in the Company Reports
publicly available and filed with or furnished to the SEC prior to the date of
the Commitment Letter (excluding any disclosures of factors or risks contained
or references therein under the captions “Risk Factors” or “Forward-Looking
Statements” and any other statements that are predictive, cautionary or
forward-looking in nature) or (b) subject to Section 9.04(k) of the Acquisition
Agreement, as set forth in the Company Disclosure Letter (in the form provided
to the Arranger prior to its execution of the Commitment Letter), since December
31, 2015 no fact, circumstance, effect, change, event or development that,
individually or in the aggregate, has had or would reasonably be expected to
have a Target Material Adverse Effect (as defined below) shall have occurred and
be continuing. For the purposes hereof, “Target Material Adverse Effect” means
any fact, circumstance, effect, change, event or development that has or would
reasonably be expected to have a material adverse effect on the business,
properties, financial condition or results of operations of the Company and the
Company Subsidiaries, taken as a whole; provided that no fact, circumstance,
effect, change, event or development resulting from or arising out of any of the
following, individually or in the aggregate, shall constitute or be taken into
account in determining whether a Target Material Adverse Effect has occurred:
(a) any change or condition affecting any industry in which the Company or any
Company Subsidiary operates, including electric generating, transmission or
distribution industries (including, in each case, any changes in the operations
thereof); (b) any change affecting any economic, legislative or political
condition or any change affecting any securities, credit, financial or other
capital markets condition, in each case in the United States, in any foreign
jurisdiction or in any specific geographical area; (c) any failure in and of
itself by the Company or any Company Subsidiary to meet any internal or public
projection, budget, forecast, estimate or prediction in respect of revenues,
earnings or other financial or operating metrics for any period (it being
understood that the facts or occurrences giving rise to or contributing to such
failure may be deemed to constitute, or be taking into account in determining
whether there has or will be, a Target Material Adverse Effect); (d) any change
attributable to the announcement, execution or delivery of the Acquisition
Agreement or the pendency of the Merger, including (i) any action taken by the
Company or any Company Subsidiary that is expressly required pursuant to the
Acquisition Agreement, or is consented to by

 

Exhibit B-1



--------------------------------------------------------------------------------

  Parent, or any action taken by Parent or any Affiliate thereof, to obtain any
Consent from any Governmental Entity to the consummation of the Merger and the
result of any such actions, (ii) any Claim arising out of or related to the
Acquisition Agreement (including shareholder litigation), (iii) any adverse
change in supplier, employee, financing source, shareholder, regulatory, partner
or similar relationships resulting therefrom or (iv) any change that arises out
of or relates to the identity of Parent or any of its Affiliates as the acquirer
of the Company; (e) any change or condition affecting the market for
commodities, including any change in the price or availability of commodities;
(f) any change in and of itself in the market price, credit rating or trading
volume of shares of Company Common Stock on the NYSE or any change affecting the
ratings or the ratings outlook for the Company or any Company Subsidiary (it
being understood that the facts or occurrences giving rise to or contributing to
such failure may be deemed to constitute, or be taking into account in
determining whether there has or will be, a Target Material Adverse Effect); (g)
any change in applicable Law, regulation or GAAP (or authoritative
interpretation thereof); (h) geopolitical conditions, the outbreak or escalation
of hostilities, any act of war, sabotage or terrorism, or any escalation or
worsening of any such act of war, sabotage or terrorism threatened or underway
as of the date of the Acquisition Agreement; (i) any fact, circumstance, effect,
change, event or development resulting from or arising out of or affecting the
national, regional, state or local engineering or construction industries or the
wholesale or retail markets for commodities, materials or supplies (including
equipment supplies, steel, concrete, electric power, fuel, coal, natural gas,
water or coal transportation) or the hedging markets therefor, including any
change in commodity prices; (j) any hurricane, strong winds, ice event, fire,
tornado, tsunami, flood, earthquake or other natural disaster or severe
weather-related event, circumstance or development; or (k) any change or effect
arising from any requirements imposed by any Governmental Entities as a
condition to obtaining the Company Required Statutory Approvals or the Parent
Required Statutory Approvals; provided, however, that any fact, circumstance,
effect, change, event or development set forth in clauses (a), (b), (e), (g) and
(h) above may be taken into account in determining whether a Target Material
Adverse Effect has occurred solely to the extent such fact, circumstance,
effect, change, event or development has a materially disproportionate adverse
effect on the Company and the Company Subsidiaries, taken as a whole, as
compared to other entities (if any) engaged in the relevant business in the
geographic area affected by such fact, circumstance, effect, change, event or
development (in which case, only the incremental disproportionate impact may be
taken into account in determining whether there has been, or would be, a Target
Material Adverse Effect, to the extent such change is not otherwise excluded
from being taken into account by clauses (a)–(j) of this definition).
Capitalized terms used in this paragraph 2 are used as defined in the
Acquisition Agreement (in the form provided to the Arranger prior to its
execution of the Commitment Letter).

 

3. Permanent Financing. The Company shall have engaged, on or prior to the date
of the Commitment Letter, pursuant to an engagement letter satisfactory to the
Arranger, one or more banks or investment banking institutions of national
prominence reasonably acceptable to the Arranger (collectively, the “Financial
Institutions”) to arrange permanent financing or refinancing for the
Acquisition.

 

4.

Financial Statements. The Arranger shall have received (i) audited consolidated
balance sheets and related audited consolidated statements of operations, cash
flows and shareholders’ equity of each of the Company and the Target prepared in
accordance with generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements of the
Financial Accounting Standards Board (“GAAP”) as of and for each of the three
fiscal years ending at least 60 days prior to the Closing Date, (ii) unaudited
consolidated balance sheets and

 

Exhibit B-2



--------------------------------------------------------------------------------

  related unaudited consolidated statements of operations and cash flows
prepared in accordance with GAAP as of and for each fiscal quarter (other than
the fourth fiscal quarter) of each of the Company and the Target ending after
the latest fiscal year for which financial statements have been delivered under
clause (i) and at least 40 days prior to the Closing Date and for the
corresponding periods of the prior fiscal year and (iii) customary pro forma
financial statements of the Company giving effect to the Transactions and all
other recent, probable or pending acquisitions, in each of clauses (i) through
(iii) meeting the requirements of Regulation S-X and, in the case of clause
(iii), as of and for the periods required by Rule 3-05 and Article 11, as
applicable, of Regulation S-X and only to the extent the Company will be
required to file such financial statements with the Securities and Exchange
Commission, regardless of the timing of such filing. The Arranger hereby
acknowledges that the Company’s or the Target’s public filing with the
Securities and Exchange Commission of any required audited financial statements
on Form 10-K or required unaudited financial statements on Form 10-Q, in each
case, will satisfy the requirements under clauses (i) or (ii) as applicable, of
this paragraph.

 

5. Syndication Period. The Arranger shall have received the Information
Memorandum and the Lender Presentation by a date sufficient to afford the
Arranger a period of at least 15 consecutive business days following the receipt
thereof to syndicate the Bridge Facility prior to the Closing Date.

 

6. Definitive Documents; Customary Closing Conditions. Loan Documents
substantially consistent with the terms set forth in this Commitment Letter
shall have been executed and delivered by the Company. The Company shall have
complied with each of the following closing conditions: (i) the delivery of
customary legal opinions from Bracewell LLP, as special counsel to the Company
(or other counsel reasonably acceptable to the Administrative Agent), in form
and substance reasonably acceptable to the Company and the Administrative Agent;
(ii) the delivery of customary resolutions and secretary’s certificates relating
to the organization, existence and good standing of the Company and the
authorization of the Loan Documents and a customary certificate that certifies
that the condition precedent set forth in paragraph 1 of this Exhibit B has been
satisfied; (iii) the delivery of a customary borrowing notice; (iv) payment of
fees and, to the extent invoiced at least three days prior to the Closing Date,
expenses payable to the Arranger, the Administrative Agent or the Lenders to the
extent required by the Fee Letter or the Loan Documents to be paid on or prior
to the Closing Date; (v) the delivery of a solvency certificate from the chief
financial officer of the Company in the form of Annex I to Exhibit B certifying
the solvency of the Company and its subsidiaries on a consolidated basis after
giving effect to the Transactions; and (vi) the Administrative Agent shall have
received at least five business days prior to the Closing Date all documentation
and other information reasonably requested by the Administrative Agent (or any
Lender through the Administrative Agent) in writing at least ten days prior to
the Closing Date that is required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

7. No Default/Accuracy of Certain Representations and Warranties. (i) There
shall exist no default or event of default under the Loan Documents
corresponding to the following provisions of the Existing Revolving Credit
Agreement: Sections 7.2, 7.3 (solely with respect to any breaches under Section
6.11), 7.4 (other than with respect to any non-consensual liens arising by
operation of law), 7.5 (solely with respect to any breaches under Section 6.18),
7.6 (limited to cross-payment default with respect to debt of at least $100.0
million in the aggregate), 7.7 and 7.8; and (ii) the Target Representations and
the Specified Representations shall be true and correct in all material respects
(except those which are qualified by materiality, which shall be true and
correct), in each case at the time of, and immediately after giving effect to,
the making of the loans under the Bridge Facility on the Closing Date.

 

Exhibit B-3



--------------------------------------------------------------------------------

8. Existing Revolving Credit Agreement. Solely with respect to the availability
of Tranche 2 of the Bridge Facility, the Existing Revolving Credit Agreement
(including any amendment thereto or replacement thereof, other than Tranche 2)
shall have been terminated and all amounts outstanding thereunder shall have
repaid in full with the proceeds of Tranche 2 of the Bridge Facility
substantially concurrently with the borrowing thereof.

 

Exhibit B-4



--------------------------------------------------------------------------------

Annex I to Exhibit B

Form of Solvency Certificate

SOLVENCY CERTIFICATE

of

GREAT PLAINS ENERGY INCORPORATED

AND ITS SUBSIDIARIES

Pursuant to Section [●] of the Credit Agreement, the undersigned hereby
certifies, solely in such undersigned’s capacity as [chief financial officer]
[chief accounting officer] [specify other officer with equivalent duties] of
Great Plains Energy Incorporated (the “Company”), and not individually and on
behalf of the Company and without personal liability, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement, and
after giving effect to the application of the proceeds of such indebtedness:

 

  a. The fair value of the assets of the Company and its subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of the Company and its
subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. The Company and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. The Company and its subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

[Signature Page Follows]

 

Annex I to Exhibit B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of the Company, on behalf of the
Company, and not individually and without personal liability, as of the date
first stated above.

 

GREAT PLAINS ENERGY INCORPORATED By:  

 

Name:   Title:  

 

Annex I to Exhibit B-2